Citation Nr: 1609935	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  05-12 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for glaucoma, claimed as secondary to service-connected type 2 diabetes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968, and from August 8, 1981 to August 22, 1981.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2008 and January 2009, the Board remanded the appeal for additional development.  In December 2010, the Board denied service connection for glaucoma and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In a March 2012 Memorandum Decision, the Court set aside the Board's December 2010 decision and remanded the matter for readjudication.  The Board remanded the appeal in October 2012 and in May 2013.

In January 2014, the Board denied service connection for glaucoma and the Veteran again appealed to the Court.  By Order dated in June 2015, the Court granted a Joint Motion for Remand, vacating the Board's January 2014 decision and remanding the matter in accordance with the Joint Motion.  

In November 2015, the Board requested a medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901 (2015).  The opinion was received in December 2015 and the Veteran was provided a copy of the opinion and given an opportunity to respond.  38 C.F.R. § 20.903 (2015).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  Glaucoma is not shown during active service and the Veteran does not assert that this condition is otherwise related to service.  

2.  The Veteran's glaucoma is not proximately due to or aggravated by service-connected type 2 diabetes.  


CONCLUSION OF LAW

Glaucoma was not incurred during active service and is not secondary to service-connected type 2 diabetes.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in September 2003, April 2005, and November 2012, VA notified the Veteran of the information and evidence needed to substantiate a service connection claim, to include notice of the information the Veteran was responsible for providing and of the evidence that VA would attempt to obtain.  The July 2010 supplemental statement of the case provided notice as to how VA assigns disability ratings and effective dates.  The appeal issue was most recently readjudicated in the June 2013 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, and private medical records.  The Veteran has not identified additional relevant evidence that needs to be obtained.  As discussed in further detail below, the adequacy of medical opinions has been addressed in the Memorandum Decision and in the recent Joint Motion for Remand.  The Board is satisfied that the December 2015 VHA opinion is responsive to the concerns and is adequate.  Additional opinion is not necessary.  

In sum, there is no evidence of VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2015).
Analysis

In September 2003, the Veteran claimed service connection for glaucoma as secondary to service-connected diabetes.  The Veteran is currently service-connected for type 2 diabetes mellitus, rated as 20 percent disabling.  In March 2004, the RO denied service connection for glaucoma.  The Veteran disagreed with the decision and perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service treatment records are negative for complaints or findings related to glaucoma and the Veteran does not assert that the claimed condition is otherwise related to service.  Service connection on a direct basis is not warranted and the Board will focus its discussion on secondary service connection.  

Service connection may be granted on a secondary basis for a disability that is proximately due to a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran underwent a VA examination in January 2004.  The examiner discussed the Veteran's medical history (diagnosed with diabetes in 1995 and glaucoma in 1998) and noted that his last hemoglobin A1c was 6.8 in October 2003.  Following examination, diagnosis was primary open angle glaucoma (POAG) in both eyes with a mild decrease in vision of the right eye, which was more likely due to cataracts.  Left eye vision was normal.  There was greater constriction in the right eye visual field secondary to glaucoma.  The examiner stated that POAG was not caused by diabetes mellitus and that diabetes mellitus may only exacerbate an existing condition.  There was no evidence of diabetic retinopathy.  

In a May 2008 VA addendum, the examiner stated that the Veteran's HbA1c (from October 2003) was 6.8 and his eyes did not show any other changes from diabetes such as retinopathy.  Therefore, it was less than 50 percent likely that the diabetes significantly contributed to the progression of the POAG.  

A July 2008 statement from a private physician, Dr. J. B., indicates the Veteran was seen in the ophthalmology office and is followed for diabetes and glaucoma.  The physician stated "[t]here tends to be an association between diabetes and glaucoma with diabetic patients being more at risk for the development of glaucoma."  

In December 2010, the Board denied service connection for glaucoma.  In a March 2012 Memorandum Decision, the Court vacated the Board's decision, finding that it was unclear why test results from a 2003 medical examination report could support a 2008 medical conclusion that the Veteran's glaucoma was not aggravated by his diabetes.  

The Veteran underwent additional VA examination in November 2012.  The examiner noted the following ocular diagnoses: diabetes without retinopathy; advanced POAG, right eye greater than left eye; early cataract, left eye; and pseudophakia, right eye.  In pertinent part, the examiner provided the following medical opinion:

The POAG, its complications, and complications from surgical procedures associated with the POAG, is the etiology of the decreased vision in right eye.  The veteran had suffered significant loss of peripheral vision due to this condition.  He underwent surgery in February, 2012, in an attempt to slow the progression.  Complications from the surgery, including corneal stromal haze with microcystic edema, have significantly decreased the central acuity of the right eye.  It is less likely than not that this condition, and its associated surgeries and subsequent complications, are attributable to the diabetes.  

The above opinion did not address aggravation and in May 2013, the Board requested additional examination.  The examiner was to either (a) perform any testing necessary to determine whether current hemoglobin readings are supportive of a worsening in the Veteran's glaucoma by his diabetes mellitus, or (b) explain why such testing is not needed to answer this question; and the examiner was specifically requested to opine as to whether it was at least as likely as not that the Veteran's glaucoma was aggravated (permanently worsened beyond the natural course of the disease) by service-connected diabetes mellitus.  

The Veteran underwent additional examination in June 2013.  No diabetic retinopathy was noted.  As concerns the POAG, advanced, both eyes, the examiner stated: 

POAG is most commonly an idiopathic condition.  Recent studies and reports have shown that diabetes does not cause glaucoma [citations omitted].  This veteran exhibits advanced glaucoma of both eyes, in the absence of diabetic retinopathy.  Recent A1c values (from 2008 to present) have ranged from 7.0% to 8.5%.  A recent VA study [citations omitted] showed no association of A1c values to glaucoma in a study of exfoliation syndrome and exfoliation syndrome glaucoma, a subset of open angle glaucoma.  A review of PubMed and Google failed to find further data specifically relating A1c values and glaucoma.  Given the prevailing research (and the absence of diabetic retinopathy), it is less likely than not that diabetes caused the glaucoma.  Evidence-based, prospective research with respect to the association of A1c values and the "aggravation" of glaucoma, appears limited at best; in fact, the one citation found showed no association.  Advanced diabetic retinopathy has been shown to exacerbate and/or cause specific, isolated types of glaucoma (i.e. neovascular), but the veteran does not exhibit neovascular glaucoma nor any diabetic retinopathy at this time.  Although it would appear less likely than not that the veteran's diabetes exacerbated the glaucoma, the limited evidence-based research at this time makes it difficult to make a definitive statement without resorting to level of conjecture.  As noted in past reports, it is more likely than not that the decreased acuity of the right eye is attributable to the glaucoma, its associated procedures, and their sequelae and complications.  

In January 2014, the Board again denied service connection for glaucoma.  In a June 2015 Joint Motion for Remand, the parties agreed that vacatur and remand were required because the Board relied on an inadequate medical opinion.  Specifically, the parties found that the June 2013 opinion, which addressed whether the Veteran's glaucoma was aggravated by diabetes, was "saturated with irrelevant information in an attempt to answer the May 2013 directives."  The parties indicated that only one line was relevant to the ultimate issue on appeal: "Although it would appear less likely than not that the veteran's diabetes exacerbated the glaucoma, the limited evidence-based research at this time makes it difficult to make a definitive statement without resorting to level of conjecture."  The parties noted an inherent ambiguity in the statement and indicated that the qualified opinion as to aggravation, with reference to a higher evidentiary standard, was inadequate.   Thus, the Board was required to either seek a clarifying addendum or obtain a new opinion.  

In November 2015, and in an effort to comply with the Joint Motion, the Board requested a VHA opinion.  In December 2015, the Board received the following response from a VA ophthalmologist, Dr. G. C.  

(a) Provide an opinion as to whether it is at least as likely as not that the veteran's service-connected diabetes mellitus type 2 aggravated (permanently worsened) his open angle glaucoma.  

It is LESS likely than not that the veteran's primary open angle glaucoma has been aggravated by his service connected diabetes mellitus type 2.  Only a rare form of glaucoma, called neovascular glaucoma, a form of closed angle glaucoma, can be caused by or aggravated by diabetes mellitus type 2.  This veteran does NOT have neovascular glaucoma, nor any other form of diabetic eye disease, as evidenced by many examinations throughout his course of treatment [ ...].  He has primary open angle glaucoma, an idiopathic form of glaucoma, and the most common form in the United States, which is caused and aggravated by advancing age.  

(b) Address whether a change in hemoglobin (A1c) levels indicates aggravation of POAG.  If so, provide an opinion as to whether the veteran's A1c levels indicate that his POAG was aggravated.  

A1c levels are a laboratory test which measures the level of glycosylation of red blood cells.  This level reflects the patient's blood glucose control over the preceding 3 months (the life span of a red blood cell), and is a useful tool in managing diabetes mellitus type 2.  This veteran's A1c ranging from 7.1 to 8.4 evidences good blood glucose control.  His excellent management of his diabetes mellitus type 2 is further underscored by the absence of diabetic eye disease of any kind.  A1c levels bear no relation to POAG at all.  

The examiner discussed type 2 diabetes and why diabetics with poor glucose control can suffer complications such as diabetic eye disease.  The examiner specifically addressed how damage can occur to the eyes and noted that a patient with neovascular diabetic eye disease can have a neovascular response in the anterior chamber, which might lead to a form of closed angle glaucoma called neovascular glaucoma.  The examiner stated that the Veteran's eyes show no diabetic eye disease as evidenced by many retina exams.  The examiner set forth a diagram showing an eye with no retinopathy, moderate non-proliferative retinopathy, and proliferative, or neovascular, retinopathy.  

The examiner went on to discuss glaucoma and indicated it can be roughly divided into two types - open angle glaucoma and closed angle glaucoma.  The Veteran has POAG, which is the most common form in the United States and is related to advancing age.  The examiner included diagrams illustrating the difference between open angle and closed angle glaucoma and showing optic nerve head cupping progression.  

In summary, the examiner stated "[t]his should make clear that only neovascular glaucoma, which the veteran does not have, can be caused or aggravated by diabetic eye disease, which the veteran also does not have."  

The Board has reviewed the medical evidence and finds that secondary service connection is not warranted.  That is, the preponderance of the evidence is against finding that the Veteran's glaucoma is proximately due to or aggravated by service-connected diabetes.  

Evidence of record establishes that the Veteran does not have diabetic retinopathy or other diabetic eye disease and his glaucoma is not shown to be caused by diabetes.  The only evidence which arguably suggests a relationship is the July 2008 statement from Dr. J. B.  This statement, however, notes only a general association between diabetes and glaucoma ("tends to be an association" and "being more at risk").  The statement does not provide an opinion as to whether the Veteran's glaucoma was caused by diabetes and it is not sufficient to establish a causal relationship.  The Board further notes that the Joint Motion indicates "Appellant has not challenged the determination that diabetes does not cause open angle glaucoma; therefore any discussion as to causation is moot."  See Joint Motion at p. 3, fn. 1.

The June 2013 VA opinion addressed aggravation but was found inadequate.  On review, the VHA opinion is considered adequate and highly probative.  It was provided by a VA ophthalmologist following review of the claims folder and was responsive to the questions asked.  Additionally, the examiner provided adequate rationale for his opinions, to include detailed information concerning diabetes, diabetic eye disease, and glaucoma.  This opinion clearly states that the Veteran's POAG was less likely aggravated by his service-connected diabetes and further indicates that the A1c levels bear no relation to POAG at all.  The record does not contain probative evidence to the contrary.

In making this determination, the Board acknowledges the Veteran's contention that his diabetes aggravates his glaucoma.  The Veteran is not competent to provide an opinion on a complex medical question and his unsubstantiated lay assertions do not outweigh the well-reasoned VHA opinion as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The doctrine of reasonable doubt is not for application and the appeal is denied.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for glaucoma, claimed as secondary to service-connected type 2 diabetes is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


